Per Curiam.
Prior to and on February 27, 1902, the plaintiff, C. W. Waldron, Avas the oAvner of tivo frame buildings located on a certain lot in the city of Bellingham, which belonged to the defendants T. Lynn and T. W. Lane. The plaintiff had for some time held a lease to the lot, which was about to expire on February 28, 1903. About this time a dispute arose as to the ownership of the buildings, and the plaintiff attempted to remove or destroy the same. Thereupon the defendants Lynn and Lane instituted an equitable action in the superior court of Whatcom county; and obtained an order enjoining Waldron from so destroying or removing the buildings. Final judgment was entered by the superior *70court in favor of Lynn and Lane,- but upon appeal to this court such judgment was reversed. Lynn v. Waldron, 38 Wash. 82, 80 Pac. 292. This action was afterwards instituted by the plaintiff, C. W. Waldron, to recover from the defendants Lynn and Lane the value of the buildings in dispute, which the plaintiff alleged had been converted by the defendants to their own use. Upon trial the jury returned a verdict in favor of the defendants, and from a final judgment entered thereon, this appeal has been taken.
The appellant has presented numerous assignments of error, which in substance involve the contentions that the trial court erred, (1) in rulings on the admission or exclusion of evidence, (2) in commenting on evidence in the presence of the jury, and (3) in its instructions to the jury.
We do not deem it necessary to enter upon a detailed discussion of these various assignments. Having carefully examined the entire record, including all of the evidence, we find that they are without merit; that the rulings of the trial court upon the evidence were properly made; that the instructions were fair, impartial, and free from error; and that no improper comment upon the evidence was made in the presence of the jury. The entire record shows that the controlling and material issues in this case were the following questions of fact: (1) Did the defendants convert the buildings of the plaintiff to their own use, as alleged in the amended complaint; and (2) if such conversion occurred, what damage, if any, was sustained by the appellant. Upon these issues the evidence was voluminous and in sharp conflict. All of the facts and the circumstances surrounding the parties were fully detailed by the witnesses for the appellant. and, also, the respondents. Upon the evidence thus submitted, the j ury, under proper instructions given them by the court, resolved these issues in favor of the defendants, and we find no prejudicial error ;n the record which would warrant us in disturbing their verdict or the final judgment entered thereon.
The judgment is affirmed.